Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-15 & 18 are allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on 20 April 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 20 April 2020 is fully withdrawn.  Claims 1-4, 6-11, & 19-20, directed to non-elected Groups I & III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Anthony Pisano on 16 March 2021.
The application has been amended as follows: 
In light of the above restriction withdrawal, claim 19 is replaced with the following:
--19. A method of installing a pressure valve in an assembly line grow pod, the method comprising: 
providing the assembly line grow pod comprising a fluid source and a fluid destination;
disposing the pressure valve in the assembly line grow pod fluidly coupled between the fluid source and the fluid destination and fluidly coupling the pressure valve to a first fluid line fluidly coupled to the fluid source and a second fluid line fluidly coupled to the fluid destination such that the pressure valve, when operated, selectively controls pressurization of a fluid in the first fluid line and the second fluid line from the fluid source to the fluid destination, wherein the pressure valve comprises: 
a fluid inlet fluidly coupled to the fluid source via one of the plurality of fluid lines, 
a fluid outlet fluidly coupled to the fluid destination via another one of the plurality of fluid lines, and
a stopper disposed between the fluid inlet and the fluid outlet, the stopper movable between an engaged position to cause fluid flow between the fluid inlet and the fluid outlet to be restricted by the stopper and a disengaged position to cause fluid flow to be substantially free to move between the fluid inlet and the fluid outlet, 
a biasing assembly coupled to the stopper such that the biasing assembly applies a biasing force on the stopper to bias the stopper in the engaged position or in the disengaged position, 
an adjusting screw coupled to the biasing assembly and movable to increase or decrease a tension of the biasing assembly, thus increasing or decreasing the biasing force, 
an actuator coupled to the adjusting screw such that the actuator moves the adjusting screw to increase or decrease the biasing force, and 
a body comprising a processing device and a non-transitory, processor-readable storage medium, the non-transitory, processor-readable storage medium comprising a plurality of instructions that are executable by the processing device;
communicatively coupling the pressure valve to a valve control module of a master controller within the assembly line grow pod such that the pressure valve receives the instructions from the valve control module for selectively controlling pressurization of the fluid.--.
In Claims 1 & 12, each instance of “whereby” has been replaced with --to cause--, and “thereby” has been replaced with --thus--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the combination of claimed features relied upon being incorporated into an assembly line grow pod, such that plant material is affected. Note that the combination of aspects required by the claimed invention includes not only the pressure valve, but also the instructions between the valve and master controller, as these instructions relay very specific information regarding the amount of fluid required to provide a desirable outcome plant growth from the assembly line grow pod, as a whole. This specific information is in the form of a plant recipe, stored on the master controller, and used to coordinate instructions per the plant material. The claimed aspects of the valve require a body with an inlet and an outlet, a stopper provided between the inlet and the outlet, a biasing assembly which presses on the stopper, an adjusting screw which sets a biasing force for the stopper, and an actuator for moving the adjusting screw, all of which are implemented with the precise amount of fluid required by each plant recipe.
Prior art devices illustrate assembly line plant growing containers, such as Golgotiu et al. (US 2015/0173309). However, the disclosure to Golgotiu fails to disclose valve with a stopper provided between the inlet and the outlet, a biasing assembly which presses on the stopper, an adjusting screw which sets a biasing force for the stopper, and an actuator for moving the adjusting screw, all of which are controlled by the master controller, and ultimately the plant recipe, to provide a specific amount of fluid to the destination.
Specifically expounding upon the comparison of the claimed stopper and the blocking device 30 of Golgotiu, note the instant disclosure of “The distal end 388 of the plunger 386 may include a stopper 392 integrated therein or coupled thereto. The stopper 392 may be shaped, sized, and configured to cover the fluid inlet 384 and/or the fluid outlet 385 such that the stopper 
Assembly lines for growth of plants are well known in the art, please see Li (US 20180054985), Suntych (US20140250778), Helene et al. (US 20140115958), and Uchiyama (US 20040163308) for non-limiting examples. Each is silent to a master controller sending instructions particular to a specific recipe, such that a particular amount of water is supplied directly to a plant material via a pressure valve with a stopper provided between the inlet and the outlet, a biasing assembly which presses on the stopper, an adjusting screw which sets a biasing force for the stopper, and an actuator for moving the adjusting screw.
Master controllers for supplying plant recipes are known in the art, please see Abbott et al. (US 20150089866) and May et al. (US 7987632), for non-limiting example. As outlined above, each is silent to the specific pressure valve structure.
Lastly, the overall valve structure is known in the art, please see Harneit (US 6691735), Beauvir (US 4941504), and Muller (US 3143137) for non-limiting example. While each illustrates a similar valve structure, the prior art devices are silent to a biasing assembly pressing on the stopper, an adjusting screw which sets a biasing force for the stopper, and an actuator for moving the adjusting screw, such that instructions for the amount of force provided originate from the master controller, and plant recipe.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        



/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642